Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                 CASE NO. 21-CV-21022-BB



  HNA LH OD, LLC,

             Plaintiff,

  v.

  LOCAL HOUSE INTERNATIONAL, INC.,
  LH 350 OCEAN MANAGER, LLC, and
  BRYAN DUNN,

          Defendants.
 _______________________________________/

                   PLAINTIFF’S MOTION FOR ENTRY OF
       TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
             AND MEMORANDUM OF LAW IN SUPPORT THEREOF

        Pursuant to Fed. R. Civ. P. 65 and 15 U.S.C. § 1116, Plaintiff, HNA LH OD, LLC

 (“HNA”), hereby moves for the entry of a temporary restraining order and, upon expiration of the

 temporary restraining order, a preliminary injunction. against Defendants. Local House

 International, Inc. (“Local House”), LH 350 Ocean Manager, LLC (“Ocean Manager”), and Bryan

 Dunn (collectively “Defendants” and Local House and Ocean Manager, collectively “Life

 House”). This Motion is being served upon Defendants simultaneously with Plaintiff’s Verified

 Complaint for Injunctive Relief, Damages, and Declaratory Relief. HNA submits the following

 Memorandum of Law.
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 2 of 23




 I.     INTRODUCTION

        As described in Plaintiff’s Verified Complaint (“Complaint”), which is being filed

 contemporaneously with this Motion, Defendants are knowingly and intentionally interfering with

 HNA’s efforts to re-open and operate its hotel, located at 350 Ocean Drive (the “Hotel”).

 Defendants have no current affiliation or connection with the Hotel, and have had no affiliation or

 connection since September, 2020. Defendants, however, want a connection or affiliation with the

 Hotel and have taken unlawful actions in an attempt to clear the marketplace of any competitors

 who can manage and operate the Hotel for Plaintiff (“Potential Operators”). Defendants’ unlawful

 actions include: 1) literally false advertisements of the Hotel that deceive the consuming public

 and Potential Operators of the Hotel; and 2) tortious interference with business relationships,

 namely, sending threatening letters and making other tortious contacts with Potential Operators of

 the Hotel.

        Defendants’ unlawful activities have caused, and will continue to cause, HNA irreparable

 injury. Among other things, Defendants have (1) deceived the consuming public and Potential

 Operators of the Hotel about Defendants’ affiliation and connection with the Hotel and

 Defendants’ ability to make bookings at the Hotel; (2) caused irreparable false impressions about

 the Hotel in the online marketplace for hotel properties to the consuming public; and (3) destroyed

 HNA’s attempts to negotiate and contract with Potential Operators to re-open and manage the

 Hotel. Defendants have engaged in these unlawful actions in order to reap the potential benefit of

 a less competitive, and manipulated marketplace that would allow for them to procure a new

 management contract for the Hotel.

        Defendants should not be permitted to continue their unlawful activities, and thus, HNA

 seeks entry of a temporary restraining order and preliminary injunction: (i) ordering Life House to



                                                 2
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 3 of 23




 take down all third party website listings that advertise or promote bookings or accommodations

 at the “Life House, Ocean Drive” or any other listing that attempts to affiliate or connect

 Defendants with the Hotel; (ii) enjoining Life House from placing any listing, including website

 listings, that advertises or promotes bookings or accommodations at the “Life House, Ocean

 Drive” or any other listing that attempts to affiliate or connect Defendants with the Hotel; and (iii)

 enjoining all communications or contacts by Defendants with parties with whom HNA is

 negotiating or contracting to manage and operate the Hotel.

 II.    STATEMENT OF FACTS

        A.      350 Ocean Drive Hotel and Life House

        In August 2019, HNA purchased the 81-room hotel, formerly known as “The Lord Balfour

 Hotel,” located at 350 Ocean Drive, Miami Beach, Florida, 33139 (the “Hotel”). (Complaint at ¶¶

 19-20.) Since the August 2019 purchase by HNA, the Hotel has not operated or accepted

 reservations from consumers under any name other the “The Lord Balfour Hotel.” (Id. at ¶¶ 40-

 41.)

        Life House and affiliates of Life House are in the business of operating hotels and currently

 operate hotels under the Life House brand and other non-branded hotels. (Id. at ¶16-17.) Life

 House and its affiliates do not own any hotels and have not owned any hotels in the past. (Id.

 at ¶18.)

        On August 12, 2019, Life House affiliate, Defendant Ocean Manager, entered a Hotel

 Management Agreement with HNA (the “Management Agreement”). (Id. at ¶ 21.) Pursuant to the

 Management Agreement, Ocean Manager operated the Hotel until September 2020. (Id. at ¶ 22.)

        On or about August 12, 2019, HNA LH OD MZ, LLC (“Mezz Borrower”), the sole

 member of HNA, entered into a Mezzanine Loan Agreement with Moto Capital Group Master



                                                   3
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 4 of 23




 Fund Ltd. (“Moto”) (“Mezzanine Loan Agreement “) whereby Moto lent Mezzanine Borrower the

 sum of $10,300,000 (the “Mezzanine Loan”). (Id. at ¶¶ 24-25.) Mezz Borrower borrowed the

 money under the Mezzanine Loan to acquire the hotel, and make certain renovations and

 improvements to the Hotel. (Id. at ¶ 26.) As part of the Mezzanine Loan Agreement, Mezz

 Borrower was required to provide to Moto a certain Mezzanine Consent of Manager dated August

 12, 2019, signed by Ocean Manager (the “Mezzanine Consent”). (Id. at ¶ 27.) Mezz Borrower, and

 the guarantors of the Mezzanine Loan, coordinated the procurement of the Mezzanine Consent

 from Ocean Manager to be delivered to Moto. (Id. at ¶ 28.) The Mezz Consent provided that if

 Mezz Borrower defaulted under the Mezzanine Loan, and Moto sought to enforce its rights under

 the Mezzanine Loan Agreement, Hotel Manager could be terminated as manager of the Hotel

 separate and apart from any termination mechanism required the Hotel Management Agreement.

 (Id. at ¶¶ 29-30.)

         Ultimately, Mezz Borrower defaulted under the Mezzanine Loan Agreement and Moto

 sued to enforce its security interest in the pledged collateral by virtue of a UCC foreclosure sale,

 which resulted in ownership of the Mezz Borrower’s interests in HNA being transferred to Moto.

 (Id. at ¶ 29.) Following the default, the Hotel Management Agreement was terminated on multiple

 occasions under the terms of the Mezzanine Consent in September 2020 by both HNA and Moto

 (the “Termination”). (Id. at ¶¶ 30-31.) At the end of October 2020, Ocean Manager and several

 related Life House entities filed suit against HNA in Case No. 655719/20, pending in the

 Commercial Division of the Supreme Court of the State of New York in the County of New York

 (the “New York Litigation”) relating to the termination of the Hotel Management Agreement. (Id.

 at ¶ 45.)




                                                  4
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 5 of 23




        Pursuant to the Termination, on September 22, 2020, Life House representatives were

 escorted out of the Hotel property and have only re-entered the property since that date, upon

 permission of Life House, to retrieve their Life House branded items. (Id. at ¶ 39.) Since the

 Termination, Life House has not operated the Hotel and has not had any rights to operate the Hotel.

 (Id. at ¶ 37.) HNA continues to own the Hotel as of the date of the Complaint. (Id. at ¶ 35.) Life

 House has not held, does not hold, and never has had any ownership interest in the Hotel. (Id. at ¶

 38.)

        The Hotel is not currently open and has not been open or accepting reservations from

 consumers since 2019. (Id. at ¶ 40.) The Hotel has never accepted reservations from consumers,

 booked reservations for consumers, or provided accommodations to customers under the name

 “Life House, Ocean Drive.” (Id. at ¶ 42.)

        Despite the Termination, Life House desires to manage and operate the Hotel. (Id. at ¶ 64.)

 Since September 2020 and through the date of the Complaint and this Motion, Life House has

 continually contacted HNA about Life House’s interest in managing and operating the Hotel under

 a new management agreement. (Id. at ¶ 64.) HNA has denied all offers by Life House that included

 Life House as manager and operator of the Hotel. (Id. at ¶ 65.)

           B.      HNA Seeks a New Operator of a Hotel and Life House Interferes

        Following the termination of Ocean Manager as operator of the Hotel, HNA and its

 affiliates have sought to retain a new operator for the Hotel that could finish the renovation of the

 Hotel, begin accepting reservations from consumers, and re-open and operate the Hotel. (Id. at ¶

 43.) Since October 2020, HNA has been in contact and negotiations with several potential hotel

 operators for the Hotel (“Potential Operators”). (Id. at ¶ 44.)




                                                   5
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 6 of 23




         In September 2020, HNA entered into an agreement with The Avington Group to serve as

 a financial advisor and run a request for proposal process (RFP) to solicit proposals for a

 management company for the Hotel, and HNA agreed to pay The Avington Group a monthly fee

 and a success fee. (Id. at ¶ 46.) Weeks later, on November 11, 2020, counsel for Life House sent

 a letter to The Avington Group (the “Avington Letter”), stating that they were aware that The

 Avington Group was representing HNA in connection with a request for proposals for the right to

 operate and manage the Hotel. (Id. at ¶ 47, Exhibit A.) The letter enclosed the complaint from the

 New York Litigation and asserted intellectual property claims related to the Hotel. (Id.)

         The intellectual property claims in the “Avington Letter” are unjustified and without merit.

 (Id. at ¶¶ 134, 175, 178.) For example, one claim is an allegation of trade dress infringement under

 Lanham Act. (Id. at ¶¶ 136, 140-141.) It is unjustified because the asserted trade dress is nothing

 unique, unusual, or unexpected in a hotel; at best, the asserted trade dress are mere refinements of

 the design and décor one would expect to encounter in a hotel. (Id. at ¶ 176.) Further, the asserted

 trade dress also lack any cognizable secondary meaning in the mind of consumer, because such

 secondary meaning is impossible in a “bespoke” hotel that has never been opened or operated

 under the Life House brand. (Id. at ¶ 177.) And regardless of these allegations, HNA owns all

 rights to the renovations, furniture, and fixtures purchased for the Hotel between 2019 and 2020.

 (Id. at ¶ 174.)

         After receiving the Avington Letter, the Avington Group put the RFP process on hold for

 fourteen (14) days while it evaluated the situation, and then resumed soliciting Potential Operators.

 (Id. at ¶¶ 48, 51.) One of those Potential Operators, Evolution Hospitality (“Evolution”) began

 negotiations with HNA, and by January 2021 had progressed to the stage of signing a letter of




                                                  6
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 7 of 23




 intent to manage and operate the Hotel and exchanging contract terms for the management

 agreement. (Id. at ¶ 51.)

         On February 10, 2021, Defendant Bryan Dunn (“Dunn”), who is the “Head of Growth at

 Life House,” called Kathleen Hollis, Senior Vice President of Business Development, at

 Evolution. (Id. at ¶ 55.) Dunn told Hollis that Life House was suing HNA, that it believed it was

 still rightfully entitled to manage the Hotel under the Hotel Management Agreement, and that if

 Evolution entered into a contract with HNA, it would sue Evolution as well. (Id. at ¶ 56.) It is

 clear that Dunn called Hollis with the express intent to prevent Evolution from contracting with

 HNA, and thus interfered with weeks of negotiations between HNA and Evolution. (Id. at ¶ 57.)

         On February 15, 2021, Life House also sent a letter to Aimbridge Hospitality (“Aimbridge

 Letter”), Evolution’s parent company, threatening to sue for violating Life House’s intellectual

 property rights and for violating Kathleen Hollis’s non-solicitation and non-compete agreement.

 (Id. at ¶ 58, Exhibit B.) Shortly after, on February 17, 2021, as a result of Defendants’ threats,

 Evolution informed HNA that it was no longer interested in managing or operating the Hotel. (Id.

 at ¶ 59.)

         Similar to the intellectual property claims asserted in the Avington Letter, the intellectual

 property claims in the Aimbridge Letter, including the trade dress allegations, are unjustified and

 meritless. (Id. at ¶¶ 158, 161-162, 175-178.)

         When HNA was negotiating with Evolution, and when Evolution signed the letter of intent

 to manage and operate the hotel, the target opening date for the Hotel was April 1, 2021. (Id. at ¶

 61.) As a result of Evolution declining to manage the Hotel, HNA had to restart the process of

 obtaining a new manager, causing HNA to incur further costs to maintain the Hotel while not

 receiving any revenues. (Id. at ¶ 62.) The inability for HNA, due to Defendants improper and



                                                  7
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 8 of 23




 tortious actions, to re-open and operate the Hotel for several months as a going concern, has caused

 irreparable harm to HNA. (Id. at ¶ 50, 60, 66, 229, 234-236.) HNA has also been deprived of its

 choice to manage and operate the Hotel, Evolution, which represents an irreparable harm to HNA.

 ((Id. at ¶ ¶ 59-62, 234.) Further, the threat of losing future operator due to Defendants’ interference

 represents a likely irreparable harm to HNA. (Id. at ¶ 66.) Indeed, on March 9, 2021, HNA signed

 a management agreement for the Hotel with a Potential Operator, and expects to re-open the Hotel

 on May 15, 2021. (Id. at ¶ 63.) Any interference with this new contractual arrangement by

 Defendants would cause even further harm to HNA, because of the delays, costs, fees, and

 deprivation of choice, as has already occurred from past interference from Life House. (Id. at ¶

 66.)

        Despite the Termination, Life House still desires to manage and operate the Hotel. From

 September 2020 through the date of the Complaint and this Motion, Life House has continually

 contacted HNA about Life House’s interest in managing and operating the Hotel under a new

 management agreement. (Id. at ¶ 64.) HNA has denied all offers by Life House that included Life

 House as manager and operator of the Hotel. (Id. at ¶ 65.)

        C.      Life House’s Interference Through False Advertising

        Since    at   least   2019,   Life   House     has   listed   the   Hotel   on    its   domain,

 www.lifehousehotels.com (the “Life House Website”). (Id. at ¶ 67.) Further, from at least 2020

 until late February 2021, Life House listed the Hotel under the “Our Hotels” section of the Life

 House Website and stated “Coming Soon” (the “Coming Soon Listing”). (Id. at ¶ 68.)

        Any listing of the Hotel on Life House’s Website as “Our Hotel” and “Coming Soon”

 following the Termination was literally false and likely to cause confusion or mistake to the

 consuming public and Potential Operators of the Hotel, because Life House has had no affiliation



                                                   8
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 9 of 23




 or connection with the Hotel since September 2020. (Id. at ¶ 69.) Consumers and Potential

 Operators who viewed Life House’s Coming Soon Listing would mistakenly believe that Life

 House was affiliated with or connected to the Hotel, when this was not the case. (Id. at ¶¶ 70-71.)

        Based on its pattern of interference and continual desire to operate the Hotel on its own

 terms, Life House likely deliberately posted its Coming Soon Listing after the Termination, or

 deliberately did not take down the Coming Soon Listing after the Termination, in order to deceive

 and confuse the consuming public and Potential Operators. (Id. at ¶ 72.) This literally false listing

 was likely a further attempt to gain leverage in the possible negotiation of a new management

 contract with HNA for the Hotel. (Id.)

        The false Coming Soon Listing has caused harm to HNA because the consuming public

 mistakenly believed that Life House would be operating the Hotel “Soon,” and that booking at the

 Hotel operated by Life House would be available. (Id. at ¶ 73.) However, in reality, bookings

 would never be available at the Hotel while operated by Life House, thus, a false and negative

 impression was created by Life House in the consuming public about the Hotel, which would carry

 over to when the Hotel actually re-opens, causing a loss of good will and future revenue. (Id.) The

 false and misleading Coming Soon Listing also caused harm to HNA because Potential Operators

 falsely and mistakenly believed that Life House was still operating the Hotel, thus, preventing or

 interfering with HNA’s efforts to engage a new operator and to re-open the hotel, which has been

 a continuing detriment to HNA because of the loss of revenue and goodwill associated with an

 open, going-concern hotel. (Id. at ¶¶ 74-75.)

        In late February 2021, Life House changed the listing for the Hotel under its “Our Hotels”

 section of its website to “Designed By.” (Id. at ¶ 77.) Life House undoubtedly changed the listing




                                                  9
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 10 of 23




  for the Hotel on the Life House Website because counsel for HNA provided notice to counsel for

  Life House that the Coming Soon Listing was false and misleading. (Id. at ¶ 78.)

         Following the Termination, Life House also placed and/or maintained listings for the Hotel

  on multiple third party websites (e.g., Expedia, Travelocity, Kayak) under the name “Life House,

  Ocean Drive” (the “Third Party Listings”). (Id. at ¶ 80.) These Third Party Listings were, and are,

  literally false and likely to cause confusion or mistake to the consuming public and Potential

  Operators of the Hotel. (Id. at ¶ 81.) Consumers and Potential Operators who viewed the Third

  Party Listings would still mistakenly believe that Life House was affiliated or connected with the

  Hotel or they had the ability to make bookings at the “Life House, Ocean Drive,” when this was

  not the case due to the Termination. (Id. at ¶ 82-83.)

         Based on its pattern of interference and continual desire to operate the Hotel on its own

  terms, Life House placed, or deliberately did not remove the listings, following the Termination,

  in order to deceive and confuse the consuming public and Potential Operators and to create false

  association with the Hotel. (Id. at ¶ 84.) Life House likely engaged in these actions because Life

  House was attempting to negotiate a new management contract with HNA for the Hotel and

  believed its false and misleading association with the Hotel would provide leverage in such

  negotiations due to the loss of revenue to HNA, costs to HNA, loss of goodwill to HNA, and false

  association with the Hotel formed in the minds of consuming public. (Id.)

         On February 24, 2021, counsel for HNA sent letters to six third party websites (Expedia,

  Travelocity, Hotels.com, Agoda, Kayak, and TripAdvisor), each of which had a Third Party

  Listing, indicating that the listings were false and misleading because Life House has not been

  affiliated or connected with the Hotel since the Termination. (Id. at ¶ 86.) As of the date of the

  Complaint, TripAdvisor, Hotels.com, and Agoda have removed the listing for “Life House, Ocean



                                                   10
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 11 of 23




  Drive” from their websites. (Id. at ¶ 87.) As of the date of this Complaint, at least three Third Party

  Listings placed and maintained by Life House are active and have not been taken down: Expedia,

  Travelocity, and Kayak. (Id. at ¶ 92.)

         The Expedia Listing is a good example of the literal falsity and consumer confusion caused

  by Life House’s Third Party Listings. The Expedia Listing1 indicates that the Life House, Ocean

  Drive is located at the site of Hotel (350 Ocean Drive, Miami Beach, FL), which is not the case

  because Life House has had no affiliation or connection with the Hotel since the Termination. (Id.

  at ¶ 93.) The Expedia Listing also allows consumers to “Choose Dates” and “Availability,” which

  is also literally false because the Hotel is not open or accepting bookings, and will never be open

  or accepting bookings in affiliation with Life House. (Id. at ¶ 94.)

          Life House has not taken any steps to dispel the false impression and confusion caused to

  the consuming public and Potential Operators by the Expedia Listing or other Third Party Listings.

  (Id. at ¶¶ 95-96, 106-107, 117-118.) Further, at no time prior to the filing of the Complaint does it

  appear that the Expedia Listing has changed, thus, the consuming public could easily try to book

  a room at the “Life House, Ocean Drive” right now without knowing Life House has no affiliation

  or connection with the Hotel and that any such booking is an impossibility. (Id. at ¶ 97.)

         At no time prior to the filing of the Complaint does it appear that the Expedia Listing has

  featured any disclaimer that Life House is not associated or connected with the Hotel or that a

  room cannot be booked for the future. So, in practical terms, this means that when the consuming

  public attempts to book a room through the Expedia Listing and is unsuccessful, a negative




  1
    The Expedia Listing discussed herein is captured from date of the Complaint – months after the
  Termination. (See Complaint, Exhibit E). The Travelocity Listing and Kayak Listing contain
  similar, literally false statements regarding Life House’s affiliation or connection with the Hotel
  and the ability to book accommodations at the Hotel. (See id. at ¶¶ 104-125, Exhibit F-G).

                                                    11
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 12 of 23




  impression of the Hotel is created, which is entirely due to the literally false nature of the Expedia

  Listing placed and maintained by Life House. (Id. at ¶ 98.) The negative impression of the Hotel

  felt by consumers due to the Expedia Listing has likely caused, and will likely cause, irreparable

  harm to HNA, because consumers will avoid making bookings in the future at the Hotel or provide

  negative ratings. (Id. at ¶ 99.) The literally false Expedia Listing also causes irreparable harm to

  HNA because Potential Operators will falsely and mistakenly believe that Life House is still

  operating the Hotel, thus preventing or interfering with HNA’s efforts to negotiate and contract

  with an operator that will re-open the hotel, which is a major detriment to HNA because of the loss

  of revenue and goodwill associated with an open, going-concern hotel. (Id. at ¶ 100-101.) Each

  day the literally false Expedia Listing is active and not corrected allows for irreparable consumer

  confusion regarding the affiliation of the Hotel and bookings at the Hotel. (Id. at ¶ 102.)

          As described in an August 2017 Federal Trade Commission Report to Congress regarding

  the “Online Hotel Booking Market,” the type of false information in the Third Party Listings has

  a material effect on consumer purchasing decisions:

          False or misleading material information about hotels can harm both consumers
          and competition. Such information harms consumers because it affects or is likely
          to affect their choices among hotels. False or misleading material information also
          harms hotels that lose customers to deceitful competitors as well as undermines
          consumer confidence in the market for hotel rooms.

  (Id. at ¶ 89, Exhibit C.)

          False advertising and fraudulent bookings are no small problem in the hotel marketplace.

  The American Hotel and Lodging Association reports that some 55 million online hotel bookings

  are affected by fraudulent websites and call centers posing as hotel websites and there are $3.9

  billion worth of bad bookings per year. (Id. at ¶ 90, Exhibit D.)




                                                   12
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 13 of 23




  III.   ARGUMENT

         HNA is seeking entry of a temporary restraining order (“TRO”) and preliminary injunction:

  (i) ordering Life House to take down all third party website listings that advertise or promote

  bookings or accommodations at the “Life House, Ocean Drive” or any other listing that affiliates

  or connects Life House with the Hotel; (ii) enjoining Life House from placing any listing, including

  website listings, that advertises or promotes bookings or accommodations at the “Life House,

  Ocean Drive” or any other listing that affiliates or connects Defendants with the Hotel; and (iii)

  enjoining all communications or contacts by Defendants with parties with whom HNA is

  negotiating and contracting to manage and operate the Hotel. The requested relief is essential to

  stopping Defendants’ intentional acts of deception and interference and the associated irreparable

  harm to HNA.

         A.      The TRO and Preliminary Injunction Standard

         In the prior weeks and months Defendants have made a concerted effort to (1) stop HNA

  from negotiating a management agreement with a Potential Operator and (2) re-open the Hotel.

  Defendants’ unlawful actions include maintaining literally false advertisement through Third Party

  Listings, which deceive the consuming public about (1) the Life House’s affiliation and connection

  with the Hotel and (2) the ability of consumers to book accommodations at the Hotel. Defendants’

  actions also include threatening Potential Operators and other HNA business relationships with

  unjustified intellectual property claims in order to prevent HNA from engaging a Potential

  Operator of its own choosing, negotiating and executing a new management contract with said

  Potential Operator, and re-opening the Hotel.

         Absent a TRO, Defendants will continue these concerted actions solely in an illegal attempt

  to prevent HNA from re-opening the Hotel to the consuming public with an operator of its



                                                  13
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 14 of 23




  choosing. This Court should prevent this injustice from occurring by entering a TRO, and later a

  preliminary injunction that precludes Defendants from continuing its unlawful actions.

         In this Circuit, the standard for obtaining a TRO and the standard for obtaining a

  preliminary injunction are the same. See Emerging Vision, Inc. v. Glachman, Case No. 10-cv-

  80734, 2010 WL 3293346, at *3 (S.D. Fla. June 29, 2010) (citing Siegel v. LePore, 120 F. Supp.

  2d 1041 (S.D. Fla. 2000) aff’d 234 F.3d 1163 (11th Cir. 2000)). In order to obtain a TRO or a

  preliminary injunction, the moving party must establish four elements: “(1) a substantial likelihood

  of success on the merits; (2) a substantial threat of irreparable injury if the injunction were not

  granted; (3) that the threatened injury to plaintiff outweighs the harm an injunction may cause the

  defendant; and (4) that granting the injunction would not disserve the public interest.” See e.g., N.

  Am. Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1217 (11th Cir. 2008). As set forth

  above and below, HNA is legally entitled to a TRO and preliminary injunctive against Defendants

  because these four elements weigh heavily and compellingly in HNA’s favor.

         B.      A TRO and Preliminary Injunction Are Justified for the False Advertising
                 Claim

                 1.      HNA is Likely to Prevail on the Merits Based on the False Advertising
                         Contained in the Third Party Listings

         To establish a likelihood of success on the merits of a false advertising claim, the movant

  must demonstrate the following: “(1) the ads of the opposing party were false or misleading, (2)

  the ads deceived, or had the capacity to deceive, consumers, (3) the deception had a material effect

  on purchasing decisions, (4) the misrepresented product or service affects interstate commerce,

  and (5) the movant has been-or is likely to be-injured as a result of the false advertising.” N. Am.

  Med. Corp., 522 F.3d at 1225.




                                                   14
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 15 of 23




                          (a) The Third Party Listings Are Literally False

          The first element is satisfied if the challenged advertisement is literally false. See, e.g.,

  Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir.

  2002). Here, the Third Party Listings, as evidenced by the Expedia Listing, the Travelocity Listing,

  and the Kayak Listing, are literally false. (See Complaint at ¶¶ 80-83, 93-94, 104-105, 115-116,

  Exhibits E-G.) Each of the listings indicates: “Life House, Ocean Drive” is located at 350 Ocean

  Drive (the address of the Hotel); and that the “Life House, Ocean Drive” is available, or might be

  available, for booking. (See id. at ¶¶ 93-94, 104-105, 115-116.) It is indisputable that Life House

  currently has no connection or affiliation with the Hotel, and has not had any connection or

  affiliation with the Hotel since the Termination. (Id. at ¶¶ 37-38.) It is also indisputable that no

  bookings have been available or ever will be available at the “Life House, Ocean Drive.” (Id. at ¶

  42, 63, 65.) The Third Party Listings are literally false.

                          (b) The Literally False Third Party Listings Are Presumed to Cause
                              Consumer Deception

          If an advertisement is literally false, as is the case here, “the movant need not present

  evidence of consumer deception.” Johnson & Johnson Vision Care, 299 F.3d at 1242. “When an

  advertisement is shown to be literally or facially false, consumer deception is presumed, and the

  court may grant relief without reference to the advertisement’s [actual] impact on the buying public

  .... This is because plaintiff’s alleging a literal falsehood are claiming that a statement, on its face,

  conflicts with reality, a claim that is best supported by comparing the statement itself with the

  reality it purports to describe.” Time Warner Cable, Inc. v. DIRECTV, Inc., 497 F.3d 144, 153 (2d.

  Cir. 2007).

                          (c)  The Third Party Listings False Statements are Material to
                          Consumer Purchasing Decisions.



                                                     15
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 16 of 23




          “To establish materiality, the movant must “establish that the defendant’s deception is

  likely to influence the purchasing decision.” N. Am. Med. Corp., 522 F.3d at 1226. A movant

  may establish the materiality requirement by proving that the “the defendants misrepresented an

  inherent quality or characteristic of the product.” Johnson & Johnson Vision Care, 299 F.3d at

  1250 (internal citations and quotations omitted).

          Here, the evidence amply supports the conclusion that Life House’s false statements about

  the Hotel are material to consumers’ decisions about choices among hotels. (See Complaint at ¶¶

  82-83, 89-90, 98-99, 108-109, 119-120, 197-198, Exhibits C-D.) Specifically, the types of false

  statements about the Hotel made by Life House are precisely the type of harmful information that

  the Federal Trade Commission reported on to Congress:

          False or misleading material information about hotels can harm both consumers
          and competition. Such information harms consumers because it affects or is likely
          to affect their choices among hotels. False or misleading material information also
          harms hotels that lose customers to deceitful competitors as well as undermines
          consumer confidence in the market for hotel rooms.

  (Id. at ¶ 89, Exhibit C).

          False advertising and fraudulent bookings are a major problem in the industry as described

  by the American Hotel and Lodging Association, which reports that some 55 million online hotel

  bookings are affected by fraudulent websites and call centers posing as hotel websites and there

  are $3.9 billion in bad bookings per year. (See id. at ¶ 90, Exhibit D.)

                          (d)    The Third Party Listings Affect Interstate Commerce

          The Third Party Listings, which include Life House’s false advertising, were placed and

  used in interstate commerce through various websites, including Expedia, Travelocity, and Kayak.

  (Id. at 80, 86, 92, 127, 130, 202).




                                                   16
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 17 of 23




                          (e)     HNA Has Been and is Likely to Be Irreparably Harmed as a
                                  Results of the False Advertising Contained in the Third Party
                                  Listings

           Proof of injury can come in the form of direct diversion of sales from a plaintiff to

  defendant or a loss of good will associated with the product. See, e.g., Tire Kingdom, Inc. v.

  Morgan Tire & Auto, Inc., 915 F. Supp. 360, 365-66 (S.D. Fla. 1996).

           Here, the harm from the false advertising is irreparable and difficult to quantify.

  Specifically because the Hotel is closed and has yet to re-open, each day the literally false Third

  Party Listings have been, and are, active and not corrected allows for irreparable consumer

  confusion of unquantifiable magnitude regarding the true affiliation of the Hotel and ability to

  make bookings at the Hotel. (See Complaint at ¶¶ 102, 113, 124, 197, 210.) Such consumer

  confusion has led, and will lead to a loss of goodwill and diversion of future revenue due to the

  false negative impression of the Hotel by the consuming public who will avoid making bookings

  in the future at the Hotel or provide negative ratings (See id. at ¶¶ 84, 98-99, 109-110, 120-121,

  204, 207, 210.)

                  2.      HNA Has Been and is Likely to Be Irreparably Harmed

           As described above, the loss of goodwill and diversion of future revenue through false

  negative impression in the consuming public increases on a daily basis as long as Third Party

  Listings are active. Thus, the irreparable injury will continue to occur if the Third Party Listings

  are not ordered to be taken down and enjoined from placement in the future. As one court duly

  noted:

           If the complainants be not protected by preliminary injunction against such use...
           there is every inducement to the defendant to delay and prolong the litigation,
           continuing, meanwhile, the assaults upon the good will of the complainants, so that,
           even if a final decree be at last rendered in favor of the complainants, the good will
           have been so seriously and irreparably injured, if not in a great measure destroyed,
           as to leave the complainants practically without a remedy.


                                                    17
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 18 of 23




  Dial-A-Mattress Operating Corp. v. Mattress Madness, Inc., 841 F. Supp. 1339, 1359 (E.D.N.Y.

  1994) (quoting Garrett v. T.H. Garrett & Co., 78 F. 472, 479 (6th Cir. 1896)).

                 3.      The Balance of Harm Favors an Injunction

         Under these circumstances, the balance of hardships is overwhelmingly in HNA’s favor.

  While the injury to HNA is immeasurable and irreparable, the only “harm” to Life House will be

  the take down of literally false advertisements of the Hotel and injunction against its attempts to

  falsely advertise the Hotel. In short, it defies comprehension to suggest there is any real risk of

  harm to Life House from this relief – i.e., removing or preventing literally false advertisements.

                 4.      Preliminary Injunction Would Serve the Public Interest

          “The Lanham Act’s prohibition against false advertising protects the rights of consumers

  to receive only truthful commercial information and the rights of competitors to compete in a

  market free from untruthful information. As one court concluded, ‘the Congressional intention was

  to allow a private suit by a competitor to stop the kind of unfair competition that consists of lying

  about goods or services, when it occurs in interstate commerce.’” Tire Kingdom, 915 F. Supp. at

  364 (emphasis added). As the Third Party Listings are literally false, an order taking down the

  Third Party Listings and enjoining the further placement of any Third Party Listings would not

  disserve the public interest. And simply from a practical perspective, there is no “Life House,

  Ocean Drive,” and there never will be a “Life House, Ocean Drive;” it cannot harm the public

  interest to order the take down of advertisements for a property that never did exist and never will

  exist and to enjoin such advertisements from being placed in the future.

         B.      A TRO and Preliminary Injunction is Justified on Tortious Interference
                 Claim.

                 1.      HNA is Likely to Prevail on its Tortious Interference Claim



                                                   18
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 19 of 23




          The elements of tortious interference are 1) the existence of a business relationship under

  which the claimant has rights; 2) the defendant’s knowledge of the relationship; 3) an intentional

  and unjustified interference with the relationship; 4) by a third party; and 5) damages to the

  claimant caused by the interference. E.g., Tamiami Trail Tours, Inc. v. Cotton, 463 So. 2d 1126,

  1127 (Fla. 1985).

          Here, there can be no dispute that there is an actual and identifiable business relationship

  between HNA and Avington and Evolution. (See Complaint at ¶¶ 46, 52-53.) Further, given that

  Defendants specifically threatened Avington and Evolution and mentioned the operation of the

  Hotel shortly after these parties began negotiating and/or entered a business arrangement with

  HNA, it is impossible to suggest that Defendants did not have knowledge of that relationship. (See

  id. at ¶¶ 47, 55-58.)

          Next, Defendants are not, and were not, a party to HNA’s contracts or negotiations with

  Avington and Evolution. (See Complaint at ¶¶ 46, 52-43, 65.)

          Moreover, Defendants have intentionally and unjustifiably interfered with Potential

  Operators, and parties attempting to assist HNA in negotiating with a Potential Operator, through

  overt threats of litigation, including unjustified and false intellectual property claims and false

  claims about Life House’s continued right to manage the Hotel. (See id. at ¶¶ 47, 55-58, 228, 233.)

  Defendants made these threats solely with the express intention of eliminating Potential Operators

  from consideration for a management contract with the Hotel – in favor of negotiating their own

  management contract with the Hotel. (See id. at ¶¶ 64-65, 228, 233)

          And last, HNA has been injured by the extended delays in its efforts to negotiate a

  management contract with a Potential Operator of its choosing and to re-open the Hotel. (See id.

  at ¶¶ 50, 59-62, 236.) Accordingly, HNA is likely to succeed on its tortious interference claim.



                                                  19
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 20 of 23




                 2.      HNA Has Been and is Likely to Be Irreparably Harmed

         As described above, as a direct and proximate result of Defendants’ continued interference

  with HNA’s business relationships, HNA has been deprived of a choice of Potential Operator to

  manage and operate the Hotel, Evolution. (See id. at ¶ 59.) Further, in combination with

  interference with HNA’s relationship with Aimbridge, Defendants have effectively delayed the

  opening of the Hotel by weeks and months. (See id. at ¶¶ 50, 59-63.) The loss of its first choice to

  operate the Hotel, and the continued delayed opening of the Hotel, represents an irreparable harm

  to HNA. (See id.at ¶ 50, 59-63, 229, 234-236) More, the threat of losing future Potential Operators

  and incurring more delays due to Defendants’ wrongful interference represents a likely irreparable

  harm to HNA. (See id. at ¶ 69.) If Defendants’ interference is not enjoined, HNA faces the real

  threat that it may not be able to re-open and operate the Hotel – and this is the precise result

  intended by Life House’s interfering actions. Life House wants to manage the Hotel and is clearing

  the marketplace of competitors through wrongful interference so that there are no competitors

  available for HNA to choose from. (See id. at ¶ 64.)

                 3.      The Balance of Harm Favors an Injunction

         Under these circumstances, the balance of hardships also tips decidedly in HNA’s favor.

  HNA desires to negotiate and contract with Potential Operators and re-open and operate the Hotel.

  At least one operator chosen by HNA (Evolution) has been dissuaded by Life House’s interference.

  (See id. at ¶ 59.) And without an injunction, Life House will continue to pursue such wrongful

  interference to prevent the re-opening and operation of the Hotel until there are no Potential

  Operators left other than itself. The only detriment to Life House is the inability to send threatening

  letters or communications to HNA’s business relations. To the extent Life House believes its

  intellectual property allegations or other allegations have any merit, Life House can bring a suit to



                                                    20
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 21 of 23




  enforce their alleged rights; an injunction would not prevent such suit. Thus, there is no real risk

  of harm to Defendants in granting the injunction.

                 4.      A Preliminary Injunction Would Serve the Public Interest

         Enjoining the interference, and allowing for the re-opening and operation of the Hotel

  would serve the public interest. Threatening letters and communications with unjustified

  allegations have no public interest, particularly, since Life House is using such threats as a means

  to eliminate all Potential Operators from the marketplace.

         C.      THE BOND TO SECURE THE INJUNCTIVE RELIEF

         District Courts must set bond requirements when issuing restraining orders or a preliminary

  injunction. See Fed. R. Civ. Pro. 65(c). District Courts have discretion to set the bond amount “in

  an amount that the court considers proper to pay the costs and damages sustained by any party

  found to have been wrongfully enjoined or restrained.” Id. Because of the negligible costs and

  damages (if any) that may be sustained by Defendants here, HNA requests this Court require HNA

  to post a bond of no more than five thousand dollars ($5,000.00).

  IV.    CONCLUSION

         For the reasons described herein, HNA respectfully requests the Court enter a TRO and

  preliminary injunction: (1) ordering Life House to take down all third party website listings that

  advertise or promote bookings or accommodations at the “Life House, Ocean Drive” or any other

  listing that affiliates or connects Defendants with the Hotel; (2) enjoining Life House from placing

  any listing, including website listings, that advertises or promotes bookings or accommodations at

  the “Life House, Ocean Drive” or any other listing that affiliates or connects Defendants with the

  Hotel; (3) enjoining all communications or contacts by Defendants with parties with whom HNA




                                                  21
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 22 of 23




  is negotiating and contracting to manage and operate the Hotel; and (4) for such other relief as this

  Court deems just and proper.

   Dated: March 16, 2021                                 Respectfully submitted,

                                                         By: /s/ Naomi M. Berry
                                                         Merrick L. Gross
                                                         Florida Bar No. 716677
                                                         Naomi M. Berry
                                                         Florida Bar No. 69916
                                                         CARLTON FIELDS, P.A.
                                                         700 NW 1st Ave, Ste. 1200
                                                         Miami, Florida 33136-4118
                                                         Telephone: (305) 530-0050
                                                         Facsimile: (305) 530-0055
                                                         Email: mgross@carltonfields.com
                                                         nberry@carltonfields.com
                                                         mcabrera@carltonfields.com

                                                         J. Coy Stull
                                                         Florida Bar No. 15764
                                                         CARLTON FIELDS, P.A.
                                                         4221 W. Boy Scout Blvd., Suite 1000
                                                         Tampa, Florida 33607-5780
                                                         Telephone: (813) 223-7000
                                                         Facsimile: (813) 229-4133
                                                         Email: jstull@carltonfields.com

                                                         Attorneys for Plaintiff HNA LH OD, LLC




                                                   22
Case 1:21-cv-21022-BB Document 5 Entered on FLSD Docket 03/16/2021 Page 23 of 23




                               CERTIFICATE OF SERVICE

         I hereby certify that I caused the foregoing MOTION FOR ENTRY OF TEMPORARY

  RESTRAINING ORDER AND PRELIMINARY INJUNCTION AND MEMORANDUM

  OF LAW IN SUPPORT THEREOF to be served at the same time as the Verified

  Complaint, filed on March 16, 2021, on each of the named Defendants: Local House

  International, Inc., LH 350 Ocean Manager, LLC, and Bryan Dunn.



                                                         /s/ Naomi M. Berry
                                                         Naomi M. Berry




  125273067.2




                                              23
